DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 1/13/21 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith

Drawings
The drawings are objected to because in Fig. 7(c) “71”, at the 2nd end, is directed to the wrong element; it should probably read 77). “101A” at the 2nd end in Fig. 10(c) is misplaced, likewise “101B” at the 1st end is misplaced. “283” in Fig. 29(a) appears incorrectly in the figure. “493” in Fig. 49(a) does not have a lead line. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “74A” not shown in Figs. 7(a)-7(c); “93” on page 100, line 13+ not in Figs. 29(a)-29(f); and legs “294” and “295” on page 100, but not in Figs. 29(a)-29(f). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 56, line 8, recites “fastening strap 23”, then page 57, line 23 recites, “the fastening straps 23A” and page 57, lines 23+ recite “a fastening strap 23A”, and page 57, line 23- page 58, line 1+ recite, “a first strap part”.  Applicant is advised to remain consistent when defining and or referring to reference characters.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2004/0199092 (“Biewend et al.”) in view of U.S. Patent No. 5,395,302 (“Brotha et al.”), as evidenced by U.S Patent Application Publication No. 2006/0258966 (“Hargrave et al.”).
As regards claim 1, Biewend et al. discloses adjustable protective covers for medical devices and wounds that substantially disclose Applicant’s presently claimed invention.  More specifically, Biewend et al. discloses a wrapping (constituted by protective adjustable cover 10, 110), comprising: a. a body (constituted by flexible bag 12) configured as a sock/mitten (see Figs. 1-12b)  having a first end that is open (note opening 40), a second end that is closed (adjacent the finger area 36, foot end 24), an internal side (see for example Fig. 5 which has a hand positioned within the internal side and 10a which has foot positioned within the internal side), and an external side (positioned on the outside of flexible bag 12); and b. a fastening strap (sealing band 16) attached to the body (see for example Figs. 5 and 10a) and having an internal side (41) and an external side (19), wherein the fastening strap extends entirely or partially around the external side of the body and fastens to at least one of the external side of the body (via 24) and the external side of the fastening strap upon the fastening strap being wrapped around a body part and fastened (see Figs. 6, 7, 10A-12B), wherein the fastening strap is attached to the body at an attachment region which includes the waterproof canvas positioned below the sealing band anchor (24, see para. [0033] which discloses the flexible bag may be constructed by waterproof canvas).  While Biewend et al. does not explicitly disclose canvas in substantially non-stretchable, Hargrave et al. in its analogous disclosure of a wrapping (100), teaches that it is known to construct wrappings from relatively non-stretchable material such as canvas.  Thus, the canvas of Biewend et al. is substantially nonstretchable and the attachment region, which is constituted by the area of the bag upon which 24 is attached, of the fastening strap is a dead zone that provides little to no stretch.
Biewend et al. fails to teach a non-slip grip material is disposed on the internal side of the body, wherein the non-slip grip material is adapted to contact the body part upon the fastening strap being wrapped around the body part and fastened.  However, Botha et al. in its analogous disclosure of wrapping device, constituted by limb sheath (10) teaches it is known to provide a non-slip grip material (sealing strip 22) on an interior surface of the limb sheath in order to provide a “tacky” feel that is capable of forming a good, non-slip seal when placed tightly against human skin (col. 2, lines 41-45) and prevents rotating of the device on the user’s arm (col. 3, lines 18-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the  wrapping of Biewend et al. to have included a non-slip grip material on the interior, as taught by Hargrave et al., in order to provide a good seal when placed tightly against human skin andto prevent rotating the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2009/0049710 discloses canvas is non-stretchable see para. [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786